Title: Thomas Jefferson to Jeremiah A. Goodman, 13 January 1814
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          Dear Sir  Monticello Jan. 13. 14.
          Being desirous that Gill’s waggon should go with Dick’s, and having a job of hauling of corn from a distance and some other things to finish before Gill could go, I detained Dick to help dispatch it, and tomorrow both waggons will set out. the two beeves came in terrible order; the
			 cow so poor that we are obliged to turn her out, and the steer in worse order than
			 some of ours, so that we found it better to change him for one of our own in better order.
           I pray you to spare nothing in fattening the remaining one. he may be sent on as soon after the 1st of March as he shall be fat enough. he should come by easy days journies of 12. or 15. miles, & highly fed on the way, or the journey will reduce him too low. he should set out with a good deal of fat to spare. I send by the waggon 17. hats for the men, to wit, Jame Hubbard,
			 smith Will,
			 Dick,
			 Hall,
			 armistead Jesse, Nace, Caesar,
			 Austin,
			 Gawen, Phill Hubard, Daniel, Reuben,
			 Manuel
			 Stephen, Evans, and
			 Hercules.—considering the extravagant price to which salt has got (being from 4. to 6.D. a bushel here) we must suspend for a while the liberal allowance I had directed for the people and go on as we did before, making them do with what is absolutely necessary. if 6.D. at Lynchburg for my tobo is not to be had, send it down as soon as you can, sparing no pains, and regarding no loss in making it of the 1st quality. two of my neighbors, Divers & Rogers, have been offered 8.D. for all they can make this year, and my land is of a quality to make as good as theirs. what you will now send down therefore I shall offer to the person who made the proposal to mr Divers and Rogers, and offer him my this year’s crop for 8.D.
           I send up a mare to be wintered. she may be worked in the waggon
          Accept my best wishes
          Th:
            Jefferson
        